Title: From George Washington to Jonathan Trumbull, Sr., 26 October 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp near White-Marsh 15 miles from Philadelphia Octr 26 1777

I was honored a few days ago with your favor of the 14th for which and its enclosure, I return you my thanks.
I am happy in congratulating you in turn, on the further success of our Arms at the Northward in the surrender of General Burgoyne—The particulars of this fortunate event will have reached you before this I expect, and therefore shall not add more upon the subject.
I have also the pleasure to inform you, that on the 22d Instant about 1200 Hessians under the command of Count Donnop, in an attempt to take our Fort at Red Bank by storm, were repulsed with the Loss of about 400 in killed—wounded & Prisoners—Among the Prisoners is the Count himself badly wounded—After the repulse, the Enemy retreated with great precipitation, and recrossed the Delaware as soon as possible—The next morning several of their Ships of War warped through the lower tear of Chevaux de Frize, and attacked Fort Mifflin and our Armed Vessels which were posted near it—The Cannonade

was severe and of long continuance—The Enemy had two Ships burnt—One said to be the Augusta of 64 Guns—The other a Frigate of 32—We are not informed whether they were set on fire by our Shot, or from what cause their destruction proceeded—The first, in returning, got a ground—Our Loss at Red Bank did not exceed 32 in killed and wounded, & not above four in the Action with the Ships of War. I have the Honor to be with great Respect your most obedient Servant

Go: Washington

